Title: Thomas Lehré to Thomas Jefferson, 15 May 1819
From: Lehré, Thomas
To: Jefferson, Thomas


          
            Dear Sir,
            Charleston So Ca May 15th 1819.
          
          Presuming on your goodness, I have taken the liberty to inform you, that I am a Candidate for the office of Collector for this Port.—The Governor of this State, & a number of Citizens here, many of whom have known me from my birth in this my native City, have signed Certificates recommending me in the strongest terms to the President of the U. S, as a fit and proper person to fill the above office of In addition to which, a majority of the members of Congress from this State, have also signed a Certificate recommending me in like manner to him, all of which have been laid before him.
          He informed some of my friends that he would not make the above appointment until he returned back to Washington, it is presumed to consult with the Secretary, and the Comptroller of the Treasury, as the Collector is an officer more immediately under the directions of those two offices.   It is well known here, that I have held various offices under this State, from our Revolution up to the present moment, and that I have discharged the duties of every one of them, with correctness, promptness, fidelity and honor.—also that I have held the office of Commissioner of Loans, for the U. S. in this State, during the last War, when the duties were very arduous and highly responsible, and that I discharged the duties thereof, to the entire satisfaction of the Treasury Department, as a proof of which, the Comptroller of the Treasury, has sent me a Quietus on my Bond, to the U. S. as Commissioner aforesaid.
          Permit me Sir, to state further, that it is well known here, that I have been uniform in my attachments to the best Interests of our Country, and that I have made great sacrifices to promote the same—That I have a large family to support, which, exclusive of my being fully qualified to discharge the duties of the above office, ought, with all due deference to the President, to induce him to bestow on me the above office.
          My friends, from every view they have taken on the occasion, are very sanguine that I will receive the above appointment, nevertheless, they say that, as the matter is still open, I ought to continue to procure as many of my friends, as I possibly can, to write to the President, on the occasion—Therefore, permit me Sir, to request the favor of you to drop a few lines on my behalf to him on the subject, be pleased to send the same under cover to me here, or to the President at Washington, which ever mode you in your wisdom, may think most proper, it will be confering on me an obligation that will be remembered with a lively sense of gratitude
          
            I have the honor to be, very respectfully, Dr Sir, Your Obedient & Humble Servant.
            Tho: Lehré
          
        